PER CURIAM:
The claims in the above-styled actions were submitted to the Court on written stipulations acknowledging liability on the part of the respondent caused by the disrepair of the floor of the Shadle Bridge over the Kanawha River between Henderson and Point Pleasant, West Virginia. The bridge is maintained by the respondent. According to the stipulations, the Court finds that the negligence of the respondent was responsible for the damages sustained by the vehicle of each of the claimants on the dates indicated below, and the Court further finds the damages to be *45reasonable and makes awards to each of the claimants as follows:
Claim No. Claimant Date of Accident Award
CC-79-225 Virginia Burton June 1, 1979 $199.14
CC-79-213 George Carper May 29, 1979 $135.94
CC-79-222 Edward Engel May 21, 1979 $ 48.34
CC-79-170 Kim Hope March 30, 1979 $ 47.27
CC-79-420a Jean C. Littlepage February 20, 1979 $ 71.51
CC-79-420b Jean C. Littlepage August 4, 1979 $ 73.66
CC-79-186 S. A. Meadows April 29, 1979 $ 87.00
CC-79-287 Jack H. Parsons, Jr. June 16, 1979 $ 37.88
CC-79-201 Garnet L. Pelfrey April 27, 1979 $307.93
CC-79-360 Gerald L. Perry and Deloris Perry June 26, 1979 $146.86
CC-79-321 Roy C. Rayburn, Jr. July 7, 1979 $171.67
CC-79-267 Dencil Reynolds and Judith Reynolds June 14, 1979 $ 44.12
CC-79-293 Ronnie Gene Roach June 26, 1979 $ 90.25
CC-79-402 Danny Lee Rockett and Kathy Newell Rockett July 2, 1979 $199.34
CC-79-33 Guy N. Sayre November 29, 1978 $ 285.72
CC-79-405 Posey L. Stevenson March 19, 1979 $ 72.10